Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 1 of 10

Me
| « RS .
go* JM ROUTE TO MINUTE CLERK
HP BILLITON NUMBER 587,839-A i“

PETROLEUM (N.A.), L-P., ET AL.,

1 /MERSUS

HOSIER PROPERTIES, L.L.C., ET AL.,

Plaintiffs, FIRST JUDICIAL DISTRICT DISTRICT

at 73

CADDO PARISH, LOUISIANA

a
rs
nn
b
C

Gr 6G GG 0 0On GOP bO0 6G ton OG"

73
wd
Defendants. ASSIGNMENT: °

I,

und
bes

MOTION TO SEVER AND SET FOR “
SCHEDULING CONFERENCE AND TRIAL @
op
em

NOW INTO COURT, through undersigned counsel, come the State of Louisiana, by and,
cy
through the Louisaina State Mineral and Energy Board (the “State of Louisiana”) and Rosa M.7
Byers (“Byers”) Gointly, “Movants”), both Defendants and claimants to the proceeds of
production deposited by BHP Billiton Petroleum (N.A.), L-P., et al. (“BHP”), into the Registry of
the Court in the captioned concursus proceeding from Tracts 9A, 9B and 9C and with respect
represent that:
l.
Movants Rosa M. Byers and the State of Louisiana, along with Defendants the Martin
Group and Arkoma, are claimants with respect to the proceeds of production from Tract 9A, all
as will more fully appear from the allegations of Paragraph 16 of the ‘Petition In Concursus”
filed by BHP. All of the claimants with respect to Tract 9A have answered the “Petition In
Concursus,” as is more fully shown by the judicial record.
2.
Movants Rosa M. Byers and the State of Louisiana are the only claimants alleged in the
Petition for Concursus to have any interest in the production on Tracts 9B and 9C. Movant
Rosa M. Byers and the State of Louisiana have agreed to settle their respective claims with

respect to Tracts 9B and 9C.

° LL&

 

 

  
 
  

 

None of the other defendants named and listed in the “Petitiof In Concursus” haye any Fj ILE!
Getta tx EX
Motion to sever 8 5 19 be : — * AIL / N/V
’ AIL_L_N/J_— OCT 14 2019

 

DEX ames i.
BE 2 oe a SPE
Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 2 of 10

interest in the production from Tract 9A under the allegations contained in BHP’s “Petition In
Concursus.” Movant Rosa M. Byers has filed an exception of improper cumulation of actions

which the Court should sustain. on
ey

4, Zs

bes
Mover Rosa M. Byers has requested BHP, through its counsel of record, to inform her ef
ba

the amounts it has deposited into the Registry of the Court allocable to Tracts 9A, 9B and 9C, as

C9
will more fully appear by reference to a letter dated August 5, 2019, a copy of which is attached*

uid

hereto and filed herewith as Exhibit “A,” but BHP has failed or refused to do so. BHP should be
es)

ordered to provide Movers and the Court an accounting with respect to the funds deposited by it
i)

ons

into the Registry of the Court for production from Tracts 9A, 9B and 9C.

cy
5. 3
The dispute with respect to the proceeds of production from Tract 9A should be severed

and tried separately by the Court. A separate trial of the issues related to Tract 9A is in the

interest of justice and would permit a more orderly disposition of the issues related to Tract 9A.

WHEREFORE, Movants Rosa M. Byers and the State of Louisiana pray that a rule to
show cause be issued herein ordering Defendants to show cause why the exception of improper
cumulation of actions filed by Mover Rosa M. Byers should be sustained, if any they can, and,
accordingly, why Movers’ motion to sever should not be granted and that the dispute with respect
to the ownership of production from Tract 9A be set for trial separately.

Movers further pray for all orders and decrees necessary or proper in the premises and for
full, general and equitable relief.

Respectfully submitted,

THE PESNELL LAW FIRM
(A Professional Law Corporation)

By: bcio, K Poonetl

Bilf¥ R. Pesnell
Louisiana State Bar Roll No. 10533
J. Whitney Pesnell

 

Mation to sever 8 5 19
Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 3 of 10

PLEASE SERVE:

Louisiana State Bar Roll No. 150345

H.C. Beck Building, Suite 1100
400 Travis Street (Zip: 71101)

Post Office Box 1794 oe
Shreveport, Louisiana 71166-1794 oy
Telephone: (318) 226-5577 “a

Telecopy: (318) 226-5578 “
Email: bill@pesnelllawfirm.com

nha
bad
Attorneys for Defendant Rosa M. Byers. i
0

STATE OF LOUISIANA, by and through the +»
Louisiana State Mineral and Energy Board

Ly, M, Reding Age

By:

Ryan M. Seidemann
Louisiana State Bar Roll No. 28991

ra
ee
“sy
JEFF LANDRY, ATTORNEY GENERALE!
Post Office Box 94005

Baton Rouge, Louisiana 70804-9005
Telephone: (225) 326-6085

Telecopy: (225) 326-6099

Attomeys for Defendant State of Louisiana,
through the Office of Mineral Resources.

BHP BILLITON PETROLEUM PROPERTIES (N.A), L.P., and
BHP BILLITON PETROLEUM (TxLa Operating) COMPANY,

through their counsel of record,
Jamie D, Rhymes

April Rolen-Ogden

Brittan J. Bush

LISKOW & LEWIS

822 Harding Street (Zip: 70503)
Post Office Box 52008
Lafayette, Louisiana 70505-2008

V3 ARKOMA GROUP,
through its counsel of record,
Frank H. Spruiell, Jr.
Weiner, Weiss & Madison
(A Professional Corporation)
333 Texas Street, Suit 2350
Shreveport, Louisiana 71101
(318) 226-9100
(318) 4424-5128 (fax)

Mation to sever BS [9
a

Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 4 of 10

JIMMY RAY MARTIN, JR., AMIE M. MARTIN, SHIRLEY H. MARTIN, TLC
INVESTMENTS, L.L.C., MARY LUCILLE MARTIN BARNES, ROBERT L. BROWN,
CHERYL ANN CROSSLIN THIBODEAU AND DEBORAH LYNN CROSSLIN BAILEY,
through their counsel of record,

Mr. Kevin W. Hammond e
Kevin W. Hammond “
(A Professional Law Corporation) ne
333 Texas Street, Suite 1401 feo
Shreveport, Louisiana 71101 eo
0)

B3

ms

bes

“)

a

cD

a)

cD

5)

sp)

nD

eo

st

Motion to sever 8 5 19
Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 5 of 10

CERTIFICATE

my
I HEREBY CERTIFY That a true and correct copy of the above and foregoing “Motion,

To Sever And Set For Scheduling Conference And Trial” has this day been served by placing a

mn
copy of same in the United States mail, postage prepaid and properly addressed to all opposing.:
Cad

. hed
counsel of record and unrepresented parties.

Shreveport, Louisiana, this fF 4 day of October, 2019.

 

6f Counsel

fain, A erate

Motion to sever BS 19
Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 6 of 10

BHP BILLITON § NUMBER 587,839-A
PETROLEUM (N.A.), L.P., ET AL., §
§ ey
Plaintiffs, § FIRST JUDICIAL DISTRICT DISTRICT
§ . a4
VERSUS § na
§ CADDO PARISH, LOUISIANA = <3
HOSIER PROPERTIES, L.L.C., ET AL., § Ms
§ bh
Defendants. § ASSIGNMENT: cy
bes
Ghd
ey
ORDER

CONSIDERING the foregoing Motion to Sever and Set for Scheduling Conference and

on3
oy
5
und
m
m
a
a)

Trial,

IT IS ORDERED That Defendants Chesapeake Louisiana, L.P., AND FCX Oil & Gas,
Inc., Arkoma Group, ILIOS Exploration, L.L.C., Spring Branch Land & Minerals, L.L.C.,
Eswick, Inc., Robert E. O’Brien, Jr., Reob, L.L.C., Lee Corcoran Degges, Ellen Degges, Franto,
L.L.C., Bobby D. Matthews, Gena L. Matthews, David G. Benscotter, Wendy Bensdcotter, Miles
Minerals, L.L.C., Pamela Jeter Comegys and Riptide Minerals, L.L.C., Pamela Jeter Comegys,
Ninock Land Company, L.L.C., Cynthia Fry Peironnet Family, L.L.C., Small Fry, L.L.C., and
Eleanor Baughnies De St. Marceaux, Hosier Properties, L.L.C., Jimmy Ray Martin, Jr., Amie M.
Martin, Shirley H. Martin, TLC Investments, L.L.C., Mary Lucille Martin Barnes, Robert L.
Brown, Cheryl Ann wp Thibodeau and Deborah Lynn Crosslin Bailey show cause, if any

they can, on the (3B of) [at Jove , 20942 at Z 3 FIO o'clock A, M., why The Byers’

and the State’s Motion to Sever and Set for Scheduling Conference and Tnal should not be

granted.
IT IS FURTHER ORDERED That Plaintiff BHP Billiton (N.A.), L.P., be ordered to
show cause why it should not be ordered to file an accounting with the Court showing the

amounts it has deposited into the Registry of the Court for Tracts 9A, 9B and 9C described in the

Petition for Concursus.

Motion Lo sever 35 19
Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 7 of 10

Shreveport, Caddo Parish, Louisiana, this / 7

 

JUBGE cy
First Judicial District Court mt
Caddo Parish, Louisiana hen

fF THIS MATTER WILL NOT BE o
HEARD ON THE DATE SET, .
NOTIFY JUDGE BY THE PRECEDING ra)
THURSDAY AFTERNOON. hd

Molion to sever 35 19
Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 8 of 10
mollym ~ CPCC.CV.1524529

Rule to Show Cause

BHP BILLITON PETROLEUM PROPERTIES NA LP NO. 587839-A

ETAL
V.S. STATE OF LOUISIANA
HOSIER PROPERTIES LLC ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

TO: JIMMY RAY MARTIN
ET AL THRU KEVIN HAMMOND, COUNSEL

333 TEXAS ST STE 1401 |

SHREVEPORT, LA “

71101

GREETINGS: ws

bo

YOU ARE HEREBY ORDERED, DIRECTED, AND COMMANDED, in the name of thé>State of
Louisiana and of this Honorable Court, to show cause before this Court on JANUARY 13, 2020, at'9:30AM,
why you should not comply with all that is contained in the certified copy of the order which accompanies this
RULE AND HEREIN FAIL NOT. ~

bie

WITNESS the Honorable Judges of our Court on this date October 22, 2019. ery

mo

m2

OTHER: MOTION TO SEVER AND SET FOR MIKE SPENCE, CLERK OF COURT
SCHEDULING CONFERENCE AND os

TRIAL my

cE

nt

Pd

 

Deputy Clerk

BILLY PESNELL

 

Attomey

FILE COPY
Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 9 of 10
mollym CPCC.CV.1524511

Rule to Show Cause

BHP BILLITON PETROLEUM PROPERTIES NA LP NO. 587839—A

ETAL
V.S. STATE OF LOUISIANA

HOSIER PROPERTIES LLC ETAL PARISH OF CADDO
FIRST JUDICIAL DISTRICT COURT

TO: BHP BILLITON PETROLEUM PROPERTIES NA LP ET AL
THRU JAMIE D RHYMES, COUNSEL
822 HARDING ST PO BOX 52008
LAFAYETTE, LA
GREETINGS: “
Fs
YOU ARE HEREBY ORDERED, DIRECTED, AND COMMANDED, in the name of theiState of
Louisiana and of this Honorable Court, to show cause before this Court on JANUARY 13, 2020, at'9:30AM,

why you should not comply with all that is contained in the certified copy of the order which accompanies this
RULE AND HEREIN FAIL NOT.

cd
be

oo
on
ma

WITNESS the Honorable Judges of our Court on this date October 22, 2019.

 

 

OTHER: MOTION TO SEVER AND SET FOR MIKE SPENCE, CLERK OF COURT

SCHEDULING CONFERENCE AND os

TRIAL 9

ery

ang

By: Ned

Deputy Clerk
BILLY PESNELL
Attorney

FILE COPY
Case 20-33233 Document 1249-3 Filed in TXSB on 09/30/20 Page 10 of 10
mollym CPCC.CV.1524503

Rule to Show Cause

BHP BILLITON PETROLEUM PROPERTIES NA LP NO. 587839-—A

ETAL
v.S. STATE OF LOUISIANA
HOSTER PROPERTIES LLC ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

TO: ARKOMA GROUP
THRU FRANK SPRUIEEL JR, COUNSEL
333 TEXAS ST STE 2350
SHREVEPORT, LA
71101

o

GREETINGS: a
bea
YOU ARE HEREBY ORDERED, DIRECTED, AND COMMANDED, in the name of the State of
Louisiana and of this Honorable Court, to show cause before this Court on JANUARY 13, 2020, at, 9: :30AM,
why you should not comply with all that is contained in the certified copy of the order which accompanies this
RULE AND HEREIN FAIL NOT.

ee

ey
Fs
WITNESS the Honorable Judges of our Court on this date October 22, 2019. “
ca
3

 

 

OTHER: MOTION TO SEVER AND SET FOR _ MIKE SPENCE, CLERK OF COURT
SCHEDULING CONFERENCE AND m5
TRIAL “
ay
icy
By:
Deputy Clerk
BILLY PESNELL
Attomey

FILE COPY
